Citation Nr: 1716761	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a left foot injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2016, the Board remanded the claim to provide the Veteran with a VA examination and opinion and to obtain outstanding treatment records that could be pertinent to the Veteran's claim.  The case has been returned to the Board for further appellate review.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is still warranted regarding the claim on appeal.  

In March 2016, the Board determined that a remand was warranted for the Veteran's service connection claim for residuals of a left foot injury.  Specifically, the Board concluded that the Veteran be scheduled a VA examination to determine the etiology of the residuals.  It was requested that when providing the etiological opinion, the examiner should specifically consider and address the Veteran's competent assertions regarding his in-service left foot symptoms and post service continuity of such symptoms.  See the March 2016 Board remand.  

The Veteran was afforded a VA examination in May 2016, in accordance with the Board's March 2016 remand.  However, the Board finds the May 2016 VA opinion in inadequate because it is based at least in part on the lack of documentation of a left foot injury during and after the Veteran's active service.  The opinion does not reflect adequate consideration of the Veteran's lay statements, both at the VA examination and in the record, as to complaints of left foot pain after service.  Lay testimony is competent to establish the presence of observable symptomatology, such as pain, and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  For these reasons, the Veteran's claim must be remanded for a new VA medical opinion that complies with the Board's March 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who conducted the prior exam to determine the etiology of the Veteran's residuals of the left foot disability.  After a thorough review of all evidence in the electronic claims file, to include the Veteran's service treatment records, post-service treatment records, and lay statements, the VA examiner should provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of the left foot disability was incurred in or is otherwise related to military service.

The VA examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and to fully consider the Veteran's lay statements regarding onset and symptoms of the claimed disability.  Specifically, the Veteran has stated in the October 2011 notice of disagreement and May 2016 VA examination that in November 1973 he injured his left ankle while running when he stepped into a hole.  The examiner should address whether any claimed symptoms in service are consistent with any current disorder.  If the requested opinion cannot be provided without another examination of the Veteran this should be scheduled.

In rendering the requested opinion and rationale, the examiner must note that the lack of documentation of treatment in the Veteran's service treatment records is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided.  If the requested opinion cannot be provided without another examination of the Veteran this should be scheduled.

2.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


